Citation Nr: 0715210	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  06-13 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1969 to May 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2005 memorandum, an official at the RO 
summarized the veteran's claimed stressors and found that 
their vague nature, with lack of details, precluded any 
meaningful attempt to verify that the incidents took place.  
In February 2007, the veteran described some of his 
previously claimed stressors and added several others, but 
again the descriptions lacked sufficient information to 
provide a meaningful search.  However, the veteran asserts 
that his position as a member of the Human Relations Council 
exposed him to other servicemen's' stressors and that the 
death and disappearance of his fellow servicemen deeply 
affected him as he knew them personally as a result of his 
position.  A recommendation letter dated in April 1971 notes 
the veteran's role as a member of the Human Relations 
Council.  

As the veteran's role as a member of the Human Relations 
Council has been corroborated, it must be determined if the 
veteran has PTSD as a result of this claimed stressor.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA psychiatric examination to determine 
whether he has PTSD as a consequence of 
his position as a member of the Human 
Relations Council (the only claimed 
stressor that has been corroborated).  
The examination report should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD 
is made, the examiner should specify 
(1) whether the experiences resulting 
from the veteran's position as a member 
of the Human Relations Council was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the inservice stressor.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  

2.  Then, the RO should readjudicate the 
claim for entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



